Citation Nr: 1125621	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a fungal disability of the bilateral feet also claimed as jungle rot.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.

This matter was last before the Board of Veterans' Appeals (Board) in August 2008, on appeal of a May 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied the claim. 

The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Remand with the Court.  In a May 2010 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand (JMR).  Specifically, the JMR instructed the Board to provide additional reasons and bases for its opinion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Subsequent to the issuance of the May 2010 JMR, the Veteran submitted additional evidence to VA.  This evidence includes a June 2008 diagnosis of tinea pedis and June 2010 lay statements.  One lay statement from the Veteran's sister indicates that the Veteran had an observable foot skin disability since returning from his overseas duty.  The Veteran has also provided testimony that he experienced symptoms of a fungal foot disability since his discharge from service.  As the record now reflects that the Veteran has a current disability which may be associated with his active duty service, the Board finds that an examination is warranted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  Specifically, ensure that complete VA treatment notes are associated with the claims file.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these private records, as well as any records of additional VA treatment and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Schedule the Veteran for a VA examination at an appropriate location to determine whether he has a current fungal disability of the feet that is related to his active duty service.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and examining the Veteran, the examiner must provide a diagnosis for any current skin disability of the bilateral feet and provide an opinion as to whether any such disability is likely the direct result of his in-service experiences.

c. The examiner must independently review the record for pertinent evidence, but attention is called to the following:

i. The Veteran's December 2005, December 2006, and June 2010 descriptions of his claimed disability (to include the June 2010 reference to "eMedicine Dermatology");

ii. The June 2010 descriptions provided by the Veteran's sister and former coworker;

iii. The June 2008 VA treatment record reflecting that the Veteran sought treatment for a recurring foot rash and was diagnosed with tinea pedis; and

iv. An October 2010 VA treatment record reflecting a diagnosis of dermatitis and a prescription for fungal cream.

d. The examiner must address the Veteran's contentions that his symptoms occurred during service and/or resulted from exposure to chemicals during service.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

5.  Readjudicate the Veteran's claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The RO/AMC is reminded that lay evidence may not be considered incredible solely on the basis of a lack of contemporaneous medical evidence (Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


